¶23 I respectfully dissent. The majority follows the opinion in State v. O’Neill, 58 Wn. App. 367, 793 P.2d 977 (1990), in upholding the trial court’s decision to exclude the testimony by the defendant as to her good character. I would follow the well-reasoned dissent in O’Neill because I agree that “the character of being law abiding is pertinent to rebut any criminal charge.” O’Neill, 58 Wn. App. at 372 (Forrest, J., dissenting). I agree that a “criminal defendant has a constitutional right to testify in his defense as to his character for law abidingness as incident to his Sixth Amendment rights under the United States Constitution and article I, section 22 of our constitution.” O’Neill, 58 Wn. App. at 374 (Forrest, J., dissenting) (footnote omitted). I would reverse and remand for a new trial.
Bridgewater, J.
Review denied at 156 Wn.2d 1038 (2006).